 

 

Exhibit 10.1

 

 

NATIONAL SEMICONDUCTOR CORPORATION

DEFERRED COMPENSATION PLAN

 

 

As Amended and Restated Effective January 1, 2008

 

 

                                          
                                                             

 

--------------------------------------------------------------------------------



NATIONAL SEMICONDUCTOR CORPORATION

DEFERRED COMPENSATION PLAN

PLAN DOCUMENT

AS AMENDED AND RESTATED EFFECTIVE AS OF JANUARY 1, 2008

 

 

THIS DEFERRED COMPENSATION PLAN ("Plan") originally adopted by National
Semiconductor Corporation, a corporation organized and existing under the laws
of the State of Delaware, (hereinafter referred to as the "Employer") originally
effective as of June 1, 2001, as hereby amended and restated effective as of
January 1, 2008:

 

WITNESSETH:

 

WHEREAS, the Employer adopted this Plan to consolidate previously deferred
incentive awards under the Key Employee Incentive Plan (“KEIP”), Executive
Officer Incentive Plan (“EOIP”), and Key Employee Bonus Plan (“KEBP”) and to
continue to allow certain participants in the Employee Variable Pay Plan (“EVP”)
and EOIP the ability to defer payment of their incentive awards under those
plans; and

 

WHEREAS, the Employer’s Benefit Restoration Plan (“BRP”) previously permitted
certain BRP participants to defer up to 30% of Compensation as Annual Savings
Restoration Amounts and provided Annual Profit Sharing Restoration Amounts for
participants whose benefits under the National Semiconductor Corporation
Retirement and Savings Program (RASP) were limited by the Internal Revenue Code;
and

 

WHEREAS, the Employer desires to combine into the Plan the provisions of the BRP
that permit the deferral of Compensation and provide for Annual Profit Sharing
Restoration Amounts, in order to create a single plan and to provide additional
flexibility with respect to future deferrals; and

 

WHEREAS, the Employer also desires to transfer Annual Matching Restoration
Amounts, Annual Profit Sharing Restoration Amounts and Annual Savings
Restoration Amounts previously accrued under the BRP so that they may be held
under a single plan; and

 

WHEREAS, the Employer wishes to amend and restate the Plan in order to achieve
the goals set forth above;

 

NOW, THEREFORE, in consideration of the promises herein contained, it is hereby
declared as follows:

 

 

                                          
                                                             

 

--------------------------------------------------------------------------------



ARTICLE 1

 

Definitions

 

When used herein, the words and phrases defined hereinafter shall have the
following meaning unless a different meaning is clearly required by the context.

 

1.01     “ Account” shall mean the Account established pursuant to Section 3.05
of the Plan.

 

1.02     “Annual Matching Restoration Amount” shall mean the amount (as
previously defined under the BRP) that remained to the credit of a Participant
under the BRP as of October 31, 2001 and which will no longer be payable under
the BRP after October 31, 2001. Once this amount is credited to a Participant
Account under the Plan, a Participant will no longer have any right to the
amount previously credited under the BRP. In no event shall a Participant be
entitled to the amount credited under this Plan and the amount that was credited
to an account under the BRP prior to November 1, 2001.

 

1.03     “Annual Profit Sharing Restoration Amount” shall mean the amount
previously determined in accordance with Section 3.02 of this Plan prior to the
amendment and restatement of the Plan.

 

Such amount shall also include the Annual Profit Sharing Restoration Amount that
remained to the credit of a Participant under the BRP as of October 31, 2001 and
which will no longer be payable under the BRP after October 31, 2001. Once this
amount is credited to a Participant Account under the Plan, a Participant will
no longer have any right to the amount previously credited under the BRP. In no
event shall a Participant be entitled to the amount credited under this Plan and
the amount that was credited to an account under the BRP prior to November 1,
2001.

 

1.04     “Annual Savings Restoration Amount” shall mean the amount (as
previously defined under the BRP) that remained to the credit of a Participant
under the BRP as of October 31, 2001, and which will no longer be payable under
the BRP after October 31, 2001. Once this amount is credited to a Participant
Account under the Plan, a Participant will no longer have any right to the
amount previously credited under the BRP. In no event shall a Participant be
entitled to the amount credited under this Plan and the amount that was credited
to an account under the BRP prior to November 1, 2001.

 

1.05    " Beneficiary" shall mean the person or persons last designated by a
Participant, by written notice filed with the Committee, to receive a Plan
Benefit upon his or her death. In the event a Participant fails to designate a
person or persons as provided above or if no Beneficiary so designated survives
the Participant, then for all purposes of this Plan, the Beneficiary shall be,
in order of preference, the Participant’s surviving spouse, or, if none, the
Participant's children, in equal shares, or, if none, the Participant's estate.

 

1.06     “Benefits” shall mean the value of the Participant’s Account as
credited to the investment options selected by the Participant from among the
investment options authorized

 

2

 

--------------------------------------------------------------------------------



by the Committee from time-to-time under the Plan as reflected in the records of
the Participant’s Account as described in Sections 3.05 and 3.06 of the Plan.

 

1.07     “Board” shall mean the Board of Directors of National Semiconductor
Corporation.

 

1.08     “BRP” shall mean the National Semiconductor Corporation Benefit
Restoration Plan.

 

1.09     “Committee” shall mean The Retirement and Savings Program
Administrative Committee.

 

1.10    “Compensation” shall mean the sum of:

 

(a)      the Employee’s basic or regular rate of compensation for each payroll
period during that portion of a Plan Year in which the Employee is a Participant
in the Plan, plus

 

(b)      all overtime, lead time, draws from the Sales Employee Variable Pay
Plan, and shift differential income received during that portion of a Plan Year
in which the Employee is a Participant in the Plan.

 

Compensation does not include Incentive Awards.

 

1.11     “Deferred Compensation Amount” shall mean the amount determined in
accordance with Section 3.04 of this Plan.

 

1.12     “Deferred Incentive Award Amount” shall mean the amount of a
Participant’s Incentive Award that is deferred with respect to a particular
fiscal year of the Employer as determined in accordance with Section 3.03 of
this Plan.

 

Such amount also includes amounts credited to a Participant Account in the Plan
as of June 1, 2001 from amounts that remained to the credit of a Participant
under the provisions of the KEIP, EOIP or KEBP as of May 31, 2001. In no event
shall a Participant be entitled to the amount credited under this Plan and the
amount that was credited to an account under the KEIP, EOIP or KEBP prior to
June 1, 2001.

 

1.13     “Effective Date” shall mean originally June 1, 2001, except that the
provisions relating to the deferral of Compensation, Annual Profit Sharing
Restoration Amounts and the consolidation of prior Annual Matching Restoration
Amounts, prior Annual Profit Sharing Restoration Amounts, and prior Annual
Savings Restoration Amounts under the BRP which remained to the credit of a
participant in the BRP as of October 31, 2001, shall be effective November 1,
2001. The effective date of the most recent amendment and restatement of the
Plan is January 1, 2008.

 

1.14      “Employer” shall mean National Semiconductor Corporation.

 

1.15       “Incentive Award” shall mean the amount payable to an Employee either
under the Employer’s Executive Officer Incentive Plan (EOIP) or the Employee
Variable Pay Plan (EVP).

 

3

 

--------------------------------------------------------------------------------



1.16     “Participant” shall mean an eligible Employee of the Employer who
satisfies the eligibility requirements of Section 2.01 of the Plan.

 

1.17     “Plan” shall mean the National Semiconductor Corporation Deferred
Compensation Plan, as amended from time to time.

 

1.18      “Plan Year” shall mean the Employer’s fiscal year.

 

1.19     “RASP” shall mean the National Semiconductor Corporation Retirement and
Savings Program, or any successor plan (or plans) thereto. In the case of any
successor plan, references herein to Sections of the RASP shall be interpreted
as corresponding Sections under the successor plan.

 

1.20     Capitalized Terms not defined herein shall have the meaning attributed
to them in the RASP.

 

4

 

--------------------------------------------------------------------------------



ARTICLE II

 

Eligibility

 

2.01     Eligibility

 

A.             Deferred Compensation Amount

 

An Employee shall be eligible to make deferrals of his Compensation under the
Plan if he is on the Employer’s U.S. payroll and holds a 39xx or higher job
code, or such other criteria as is established by the Committee for eligibility.

 

 

B.             Deferred Incentive Award Amount

 

An Employee shall be eligible to make deferrals of his Incentive Award under the
Plan if he is on the Employer’s U.S. payroll, and holds a 39xx or higher job
code, or such other criteria as is established by the Committee for eligibility.

 

2.02        Enrollment

 

A.             Deferred Compensation Amount

 

A Participant may enroll in the Plan for purposes of deferring Compensation by
November 30, or such other date that is specified by the Committee (“enrollment
date”), prior to the end of any calendar year, to be effective as of January 1,
of the next succeeding calendar year, by using such enrollment process as
established by the Committee for this purpose. Such enrollment process shall
provide for the election of the percentage of the Compensation that shall be
deferred, the timing of the commencement of deferrals (in accordance with
Section 3.04), the timing for payment of Compensation (in accordance with
Section 4.01), and the form of payment of Compensation (in accordance with
Section 4.05). A new election must be completed for each calendar year for which
a deferral of Compensation is desired.

 

B.             Deferred Incentive Award Amount

 

A Participant may enroll in the Plan for purposes of deferring an Incentive
Award with respect to a particular fiscal year of the Employer no later than 6
months before the end of the fiscal year of the Employer, or such earlier date
that is specified by the Committee, by using such enrollment process as
established by the Committee for this purpose. Such enrollment process shall
provide for the election of the percentage of the Incentive Award that shall be
deferred, the timing for payment of the Incentive Award (in accordance with
Section 4.01), and the form of payment of the Incentive Award (in accordance
with Section 4.05). A new election must be completed for each fiscal year for
which a deferral of an Incentive Award is desired.

 

5

 

--------------------------------------------------------------------------------



 

C.

Enrollment of Newly Eligible Employees

 

A Participant who first becomes eligible to enroll in the Plan on or after the
beginning of a Plan Year, as determined in accordance with section 409A and the
Treasury Regulations promulgated thereunder, may be permitted to enroll in the
Plan for purposes of electing to defer Compensation (but not Incentive Awards)
attributable to services to be performed after such election, provided that the
Participant makes the election no later than 30 days after the Participant first
becomes eligible to enroll in the Plan.

 

6

 

--------------------------------------------------------------------------------





ARTICLE III

 

Benefits

 

3.01

Benefits

 

The maximum Benefits under this Plan to which a Participant shall be entitled
shall be equal to the sum of:

 

 

(a)

the Participant’s Deferred Incentive Award Amount credited pursuant to Section
3.03 (and previously credited amounts as described in Section 1.12);

 

 

(b)

the Participant’s Deferred Compensation Amount credited pursuant to Section
3.04;

 

 

(c)

the Participant’s Annual Profit Sharing Restoration Amount;

 

 

(d)

the Participant’s Annual Savings Restoration Amount;

 

 

(e)

the Participant’s Annual Matching Restoration Amount; and

 

 

(f)

earnings and losses credited to the Participant’s Account in accordance with
Section 3.06.

 

3.02

Annual Profit Sharing Restoration Amount

 

No amounts shall be credited under this Section 3.02 for any Plan Year beginning
after May 30, 2004.

 

3.03

Deferred Incentive Award Amounts

 

The Deferred Incentive Award Amount which shall be credited to a Participant’s
Account for a Plan Year, shall be equal to the amount of the Incentive Award
with respect to the Employer’s fiscal year ending immediately before the Plan
Year that a Participant has agreed to defer under this Plan pursuant to
procedures established by the Committee. A Participant may agree to defer
receipt of up to 100% of his Incentive Award with respect to the Employer’s
fiscal year ending immediately before the Plan Year.

 

3.04         Deferred Compensation Amounts

 

In the case of a Participant who holds a job code of 39xx or above, the maximum
Deferred Compensation Amount shall be equal to 30% of the Participant’s
Compensation. Such Participant may elect any whole percentage of his
Compensation between 0% and 30%.

 

In the case of a Participant holding both a 43xx or higher job code, the maximum
Deferred

 

7

 

--------------------------------------------------------------------------------



Compensation Amount shall be equal to 50% of the Participant’s Compensation.
Such Participant may elect any whole percentage of his Compensation between 0%
and 50%.

 

The Committee may establish procedures for determining the pay date during a
Plan Year in which Deferred Compensation Amounts shall begin to be withheld from
a Participant’s Compensation, and such procedures may differ depending on the
Participant’s job code.

 

 

3.05

Participant's Account

 

The Employer shall create and maintain adequate records to reflect the interest
of each Participant in the Plan. Such records shall be in the form of individual
Accounts. When appropriate, a Participant's Account shall consist of separate
calendar class year subaccounts with respect to each Plan Year for which a
Deferred Incentive Award Amount or Deferred Compensation Amount is credited
under the Plan. Such Accounts shall be kept for recordkeeping purposes only and
shall reflect amounts allocated under Section 3.07, distributions under Article
IV, and divestments under Section 6.07. Any Accounts maintained in trust by the
Employer shall not be construed as providing for assets to be held in trust or
escrow or any other form of asset segregation for the Participant or Beneficiary
to whom benefits are to be paid pursuant to the terms of the Plan.

 

 

3.06

Allocation to Participant Account

 

The Participant's Deferred Incentive AwardAmount and Deferred Compensation
Amount shall be credited to the Participant's Account as of the pay date such
amount would have been paid to such Participant absent a deferral under the
Plan.

 

The Participant's Annual Savings Restoration Amount, Annual Matching Restoration
Amount and Annual Profit Sharing Restoration Amount previously credited under
the BRP shall be credited to the Participant’s Account as of the Effective Date.

 

Each Participant may advise the Committee, in accordance with procedures
established by the Committee, on how he wishes his Account to be allocated among
the investment options authorized by the Committee and such Participant’s
Account shall be credited with earnings and losses at such time and in such
manner as determined in the sole discretion of the Committee and shall reflect
the allocation of investments made there under. The Participant may change his
investment allocation in accordance with procedures established by the
Committee. Notwithstanding the foregoing, the Committee reserves the right to
determine the Plan’s investment options and the specific process for making
investments without regard to the advice received from Participants.

 

 

3.07

Vested Percentage

 

Notwithstanding anything herein to the contrary, a Participant shall be 100%
vested at all times in his Deferred Incentive Award Amount, his Deferred
Compensation Amount, Annual Savings Restoration Amount, and his Annual Matching
Restoration Amount.

 

A Participant shall be vested in his Annual Profit Sharing Restoration Amount in
accordance

 

8

 

--------------------------------------------------------------------------------



with Section 8.01(A) of the RASP; provided, however, that forfeited amounts
shall not be reallocated among Plan Participants, or be restored to the
forfeiting Participant upon reemployment.

 

 

3.08

Benefits Under Prior Plans

 

In no event shall a Participant be entitled to the same amount under this Plan
and the KEIP, EIOP, KEBP, or BRP because deferred amounts under such plans have
been transferred to this Plan.

 

9

 

--------------------------------------------------------------------------------



ARTICLE IV

 

Distribution of Benefits

 

4.01

Benefit Commencement Date

 

Except in the case of hardship withdrawals (see Section 4.04) and delayed
payments for certain specified employees (see Section 4.07), Benefits under the
Plan will be paid on the earlier of:

 

 

(a)

the Participant’s separation from service (as provided in Section 4.02); or

 

(b)

in the case of a Deferred Incentive Award Amount, a Deferred Compensation
Amount, or an Annual Savings Restoration Amount, a date pre-selected by the
Participant (as provided in Section 4.03), in accordance with the election made
by the Participant pursuant to Section 2.02.

 

The payment of the portion of a Deferred Incentive Award Amount that is not
determinable at the time of a Participant’s separation from service shall
commence as provided under Section 4.05 once the underlying amount of the
Incentive Award is determined. If an election is made to have Benefits commence
on a date pre-selected by the Participant (as provided in Section 4.03), that
election may later be modified to delay payment until the Participant’s
separation from service (as provided in Section 4.02), so long as the
modification complies with the requirements of Section 409A of the Code as set
forth in Section 4.06.

 

4.02

Separation from Service

 

Except as otherwise provided in Section 4.01 and 4.03 of this Article, Benefits
shall be distributed upon separation from service (within the meaning provided
in section 409A(a)(2)(A)(i) of the Code and the Treasury Regulations promulgated
thereunder).

 

4.03

Date Pre-Selected by the Participant

 

A Participant may elect to have payment of a Deferred Compensation Amount, a
Deferred Incentive Award Amount, or an Annual Savings Restoration Amount for a
particular Plan Year (except that in the case of a Deferred Incentive Award
Amount deferred prior to June 1, 2001, all such amounts must be subject to the
same election) commence prior to separation from service, provided that the
commencement date is at least two full calendar years after the end of the
calendar year in which the Deferred Incentive Award Amount or Deferred
Compensation Amount otherwise would have been paid to the Participant absent the
deferral under this Plan. For example, payment of a Deferred Incentive Award
Amount or a Deferred Compensation Amount that otherwise would have been paid to
the Participant in 2008 may be deferred to a date no earlier than January 1,
2011.

 

10

 

--------------------------------------------------------------------------------



4.04   Hardship

 

Payment of part or all of the Benefits under this Plan may be accelerated in the
case of severe financial hardship, which shall mean an emergency or unexpected
situation in the Participant's financial affairs, including, but not limited to,
illness or accident involving the Participant or the Participant's spouse, the
Participant’s beneficiary or any of the Participant’s dependents (within the
meaning of section 152(a) of the Code without regard to section 152(b)(1),
(b)(2) and (d)(1)(B)); loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance); the need to pay for medical expenses, including
non-refundable deductibles, as well as for the costs of prescription drug
medication; the need to pay for funeral expenses for the Participant or the
Participant's spouse, the Participant’s beneficiary or any of the Participant’s
dependents (within the meaning of section 152(a) of the Code without regard to
section 152(b)(1), (b)(2) and (d)(1)(B)); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. All payments in case of hardship must be approved by the
Committee, will be limited to the amount necessary to meet the severe hardship,
and will be made on or before the 60th day immediately following approval by the
Committee.

 

4.05

Form of Payment

 

Benefits shall be distributed to a Participant in either a lump sum, or in
annual installment payments of at least two (2) years, but not more than ten
(10) years, in accordance with the election made by the Participant pursuant to
Section 2.02; provided, however, that the Participant’s election under Section
2.02 as to the form of payment of Benefits subsequently may be modified to
provide for another permissible form of payment, so long as such election
modification complies with the requirements of Section 4.06.

 

If installment payments are elected, the first installment shall, subject to
Section 4.07, be made on or before the 60th day immediately following the event
giving rise to the distribution and all subsequent installments shall be paid in
January of each subsequent calendar year. Annual installment payments shall be
equal to the then remaining Account balance, divided by the number of years
remaining in the installment period. To the extent Benefits are not paid in
installments, the Account balance shall, subject to Section 4.07, be paid in a
lump sum on or before the 60th day immediately following the event giving rise
to the distribution.

 

Whenever payment is called for under Section 4.04 or this Section 4.05 on or
before the 60th day immediately following a specified event, the Committee shall
retain the sole discretion to determine the actual payment date within that
period.

 

4.06

Limitations on Changes to Timing and Form of Payment Under Section 409A of the
Code

 

Subject to the transition relief described in Article V, a Participant may
modify his or her election as to timing of payment under Section 4.01 or form of
payment under Section 4.05, provided that the new payment election (a) shall
have no effect until at least 12 months after the date on which the election is
made, (b) is made at least twelve months prior to the date of

 

11

 

--------------------------------------------------------------------------------



the previously scheduled payment (or, in the case of installment payments
treated as a single payment, twelve months prior to the date the first amount
was scheduled to be paid), and (c) provides for a new scheduled payment date
that is at least five years following the previously scheduled payment date (or,
in the case of installment payments treated as a single payment, five years from
the date the first amount was scheduled to be paid).

 

4.07   Delay in Payment for Specified Employees under Section 409A of the Code

 

Notwithstanding any other provision to the contrary, if a Participant becomes
entitled to a payment due to a separation from service under Section 4.02, and
the Participant is a specified employee (within the meaning of section
409A(a)(2)(B)(i) of the Code and the Treasury Regulations promulgated
thereunder), payment shall not commence until the first day after the end of the
6-month period immediately following such separation from service. For purposes
of the preceding sentence, the term “specified employee” includes any
Participant employed at the level of vice president or higher.

 

4.08

Beneficiary Entitlement

 

In the event a Participant entitled to installment payments dies before
receiving all Benefits under the Plan, the unpaid balance will be paid in a lump
sum to such Participant's Beneficiary on or before the 60th day immediately
following the Participant's death.

 

12

 

--------------------------------------------------------------------------------



ARTICLE V

 

Administration; Amendments and Termination;

Rights Against the Company

 

5.01

Administration

 

The Committee shall administer this Plan. With respect to the Plan, the
Committee shall have, and shall exercise and perform, all the powers, rights,
authorities and duties set forth in the RASP with the same effect as if set
forth in full herein with respect to this Plan. Except as expressly set forth
herein, any determination or decision by the Committee shall be conclusive and
binding on all persons who at any time have or claim to have any interest
whatsoever under this Plan.

 

5.02

Amendment and Termination Prior to a Change in Control

 

The Employer, solely, and without the approval of the Committee or any
Participant or Beneficiary, shall have the right to amend this Plan at any time
and from time-to-time. Any such amendment shall become effective upon the date
stated therein. Notwithstanding the foregoing, no amendment shall adversely
affect the rights of any Participant or Beneficiary who was previously receiving
Benefits under this Plan to continue to receive such Benefits or of all other
Participants and Beneficiaries to receive the Benefits promised under the Plan
immediately prior to the later of the effective date or the date of adoption of
the amendment.

 

The Employer has established this Plan with the bona fide intention and
expectation that from year-to-year it will deem it advisable to continue it in
effect. However, circumstances not now foreseen or circumstances beyond the
Employer's control may make it impossible or inadvisable to continue the Plan.
Therefore, the Employer, in its sole discretion, reserves the right to terminate
the Plan in its entirety at any time; provided, however, that in such event any
Participant or Beneficiary who was receiving benefits under this Plan as of the
termination date, shall continue to receive such Benefits, and all other
Participants and Beneficiaries shall remain entitled to receive the Benefits
promised under the Plan immediately prior to the termination of the Plan.

 

5.03

Rights Against the Employer

 

The establishment of this Plan shall not be construed as giving to any
Participant, Beneficiary, Employee or any person whomsoever, any legal,
equitable or other rights against the Employer, or its officers, directors,
agents or shareholders, except as specifically provided for herein, or its
giving to any Participant any equity or other interest in the assets, business
or shares of the Employer or giving any Employee the right to be retained in the
employment of the Employer. All terms relating to Incentive Awards that do not
involve the deferral of receipt of such awards shall be governed by the EVP or
EOIP, as the case may be. All Employees and Participants shall be subject to
discharge to the same extent that they would have been if this Plan had never
been adopted. Subject to the rights of the Employer to terminate this Plan or
any benefit hereunder, the rights of a Participant hereunder shall be

 

13

 

--------------------------------------------------------------------------------



solely those of an unsecured creditor of the Employer.

 

 

5.04

Certain Cancellations of Deferrals During Calendar Year 2005

 

Pursuant to Internal Revenue Service Notice 2005-1, Q&A-20, and notwithstanding
any other provisions of the Plan, the following deferrals under the Plan shall
be cancelled and included in the income of affected Participants in the calendar
year ending December 31, 2005:

 

(a)       All amounts deferred under the Plan (regardless of when the amounts
were deferred and regardless of whether the deferrals were elective or
nonelective) with respect to any Participant who was an officer of the Company
and terminated employment with the Company between June 15, 2005 and July 31,
2005;

 

(b)       Any amounts that would have been deferred under the Plan during the
calendar year ending December 31, 2005, but for an election by a Participant
after March 15, 2005 to decrease his or her deferrals under the RASP; and

 

(c)       Any other amounts specifically designated by the Committee, but only
to the extent necessary to avoid adverse tax consequences to a Participant under
Section 409A of the Code.

 

 

5.05

Use of Transition Relief Under Section 409A of the Code for 2006

 

The following transition rule will apply during calendar year 2006. The rule
will be implemented in accordance with rules and procedures established by the
Committee.

 

If permitted by the Committee, a Participant may make new payment elections with
respect to amounts under the Plan provided: (1) the elections are made no later
than December 31, 2006 and, (2) a Participant cannot in 2006 change payment
elections with respect to payments that would otherwise have become payable in
2006 or cause payments to be made in 2006.

 

 

5.06

Use of Transition Relief Under Section 409A of the Code for 2007

 

The following transition rule will apply during calendar year 2007. The rule
will be implemented in accordance with rules and procedures established by the
Committee.

 

If permitted by the Committee, a Participant may make new payment elections with
respect to amounts under the Plan provided: (1) the elections are made no later
than December 31, 2007 and, (2) a Participant cannot in 2007 change payment
elections with respect to payments that would otherwise have become payable in
2007 or cause payments to be made in 2007.

 

 

5.07

Compliance with Section 409A of the Code

 

It is intended that the Plan will comply with section 409A of the Code and the
Plan will be administered and interpreted consistent with that intent.

 

14

 

--------------------------------------------------------------------------------



ARTICLE VI

 

General and Miscellaneous

 

6.01

Spendthrift Clause

 

No right, title or interest of any kind in the Plan shall be transferable or
assignable by any Participant or Beneficiary or any other person or be subject
to alienation, anticipation, encumbrance, garnishment, attachment, execution or
levy of any kind, whether voluntary or involuntary. Any attempt to alienate,
sell, transfer, assign, pledge, garnish, attach or otherwise encumber or dispose
of any interest in the Plan shall be void.

 

6.02

Severability

 

In the event that any provision of this Plan shall be declared illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable, and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.

 

6.03

Construction of Plan

 

The article and section headings and numbers are included only for convenience
of reference and are not to be taken as limiting or extending the meaning of any
of the terms and provisions of this Plan. Whenever appropriate, words used in
the singular shall include the plural or the plural may be read as the singular.

 

6.04

Gender

 

The personal pronoun of the masculine gender shall be understood to apply to
women as well as men except where specific reference is made to one or the
other.

 

6.05

Governing Law

 

THE VALIDITY AND EFFECT OF THIS PLAN AND THE RIGHTS AND OBLIGATIONS OF ALL
PERSONS AFFECTED HEREBY SHALL BE CONSTRUED AND DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE UNITED STATES AND THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
REGARD TO ITS OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.

 

6.06

Unfunded Top Hat Plan

 

It is the Employer's intention that this Plan be a Top Hat Plan, defined as an
unfunded plan maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees,
as provided in Sections 201(2), 301(a)(3), and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended from time-to-time. The
Employer may establish and fund one or more trusts for the purpose of paying

 

15

 

--------------------------------------------------------------------------------



some or all of the benefits promised to Participants and Beneficiaries under the
Plan; provided, however, that (i) any such trust(s) shall at all times be
subject to the claims of the Employer's general creditors in the event of the
insolvency or bankruptcy of the Employer, and (ii) notwithstanding the creation
or funding of any such trust(s), the Employer shall remain primarily liable for
any obligation hereunder. Notwithstanding the establishment of any such
trust(s), the Participants and Beneficiaries shall have no preferred claim on,
or any beneficial ownership interest in, any assets of any such trust or of the
Employer.

 

6.07

Divestment for Cause

 

Notwithstanding any other provisions of this Plan to the contrary, the right of
any Participant, former Participant, or Beneficiary of either, to receive any
Benefits, or to have paid to any other person any Benefits, or the right of any
such other person to receive any Benefits under this Plan, shall be forfeited,
if such Participant's employment with the Employer is terminated because of, or
the Participant is discovered to have engaged in, fraud, embezzlement,
dishonesty against the Employer, obtaining funds or property under false
pretenses, assisting a competitor without permission, or interfering with the
relationship of the Employer or any subsidiary or affiliate thereof with a
customer. A Participant's or Beneficiary's Benefits shall be forfeited for any
of the above reasons regardless of whether such act is discovered prior to or
subsequent to the Participant's termination from the Employer or the payment of
Benefits under the Plan. If payment has been made, such payment shall be
restored to the Employer by the Participant or Beneficiary.

 

16

 

--------------------------------------------------------------------------------



ERISA Rights

 

This Plan is intended to provide benefits for a select group of highly
compensated employees within the meaning of the Employee Retirement Income
Security Act of 1974 (ERISA). However, it is not subject to most of the
requirements or protection of ERISA nor is the Plan eligible for insurance under
Title IV of ERISA. Furthermore, the Plan is considered to be an unfunded,
non-qualified plan for purposes of complying with the Internal Revenue Code.

 

17

 

--------------------------------------------------------------------------------



Plan Name:

 

NATIONAL SEMICONDUCTOR CORPORATION

DEFERRED COMPENSATION PLAN

 

 

Plan Sponsor:

Employer I.D. Number (EIN):

 

 

National Semiconductor Corporation

EIN: 95-2095071

2900 Semiconductor Drive

M/S C1-195

Santa Clara, CA 95052-8090

(408) 721-2489

 

Plan Number:

 

006

 

Plan Year:

 

The Plan Year is the fiscal year. Plan records are maintained on the basis of
this Plan Year.

 

Plan Administrator:

 

Retirement and Savings Program Administrative Committee

C/o Corporate Benefits

National Semiconductor Corporation

2900 Semiconductor Drive

M/S C1-195

Santa Clara, CA 95052-8090

(408) 721-2489

 

Type of Plan:

 

The Plan is a non-qualified deferred compensation plan for selected key
employees of National Semiconductor Corporation.

 

Agent for Service of Legal Process:

 

Legal process should be served on the Employer’s Corporate Secretary or the Plan
Administrator in care of the Retirement Plans Administration Office at the
Employer’s address.

 

Funding Medium:

 

The Plan is unfunded and Benefits are paid from the Plan sponsor's general
assets.

 

18

 

 